Case 7:21-cv-00323-TTC-RSB Document 23 Filed 09/13/21 Page 1 of 2 Pageid#: 31




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

JOSHUA E. CHAVIS,                               )
     Petitioner,                                )     Civil Action No. 7:21cv00323
                                                )
v.                                              )     MEMORANDUM OPINION
                                                )
HAROLD W. CLARKE,                               )     By: Robert S. Ballou
    Respondent.                                 )     United States Magistrate Judge


       Joshua E. Chavis, a Virginia inmate proceeding pro se, has filed a motion requesting

appointment of counsel and an evidentiary hearing in this proceeding filed under 28 U.S.C.

§ 2254. For the reasons set forth below, this motion will be denied without prejudice.

       Chavis’ § 2254 petition alleges ineffective assistance of counsel and that he has

exhausted his claims by filing a petition for habeas corpus relief in the Supreme Court of

Virginia. Under the law, this court must defer to the state court decision unless that decision is

contrary to federal law as determined by the United States Supreme Court or is an unreasonable

application of that law. 28 U.S.C. § 2254(d)(2). Further, the state court’s factual determinations

are entitled to a presumption of correctness and cannot be disturbed by this court unless the state

court’s decision was based upon an unreasonable determination of facts in light of the evidence

presented to that court. 28 U.S.C. § 2254(e).

       At this point in time, the respondent’s answer to the petition has not yet been filed, nor is

it yet due. Neither has this court yet received the record of evidence presented in the state habeas

case. Until such time as the court has had the opportunity to receive and review the respondent’s

answer and the proceedings below, the court cannot determine whether an evidentiary hearing is

necessary and justified. Until such time as the matter is ripe for decision on the issue, the court

will deny the motion for an evidentiary hearing without prejudice.
Case 7:21-cv-00323-TTC-RSB Document 23 Filed 09/13/21 Page 2 of 2 Pageid#: 32




        Likewise, although the court has discretion to appoint counsel to assist the defendant with

a § 2254 case when the interests of justice so require, the request is premature at this time. If this

matter is scheduled for an evidentiary hearing, petitioner may renew his motion to appoint

counsel. Unless and until that time, the motion for counsel will be denied without prejudice.

        The Clerk is directed to send a copy of this Opinion and the accompanying order to the

petitioner.

                                               Enter: September 13, 2021
                                               /s/ Robert S. Ballou
                                               Robert S. Ballou
                                               United States Magistrate Judge
